Citation Nr: 0114218	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  97-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for Department of Veterans Affairs 
(VA) death benefits purposes.


REPRESENTATION

Appellee represented by:	Rick S. Miller, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active military service from July 1962 to 
June 1984.  He died on December [redacted], 1995.  Service connection 
for the cause of the veteran's death was established in a 
February 1996 rating decision.  

In a July 1996 determination, the Wilmington RO determined 
that the appellee, K.B., was entitled to VA dependency and 
indemnity compensation (DIC) benefits as the deemed valid 
surviving spouse of the veteran.  B.B. was denied VA DIC 
benefits since she was determined not to be the surviving 
spouse of the veteran for purposes of VA benefits.  
Thereafter, B.B. appealed that determination to the Board.  
She was the appellant and K.B. was the appellee in that 
contested claim.  In November 1998, the Board determined, in 
pertinent part, that B.B. was the surviving spouse of the 
veteran for VA benefits purposes.  K.B. timely appealed that 
action to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
August 2000, the Court vacated the Board's November 1998 
decision and remanded the matter to the Board for 
readjudication.  As noted above, K.B. was the appellant in 
the action before the Court.  However, because the Court has 
vacated the prior decision by the Board, the Board must style 
this remand (and any subsequent decision by the Board) with 
B.B. identified as the appellant, just as the matter was 
styled in the now-vacated decision on appeal.


REMAND

In its decision, the Court noted that a remand of this matter 
was needed for the Board to address, in the first instance, 
whether a well-grounded claim had been submitted and, if so, 
whether VA's duty to assist had been fulfilled.  The Court 
also indicated various areas in this case where development 
could be undertaken if the claim is deemed well grounded.  

Since the Court's decision, there has been a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the Court's determination that the Board should 
consider whether the claim is well grounded apparently no 
longer applies.  As such, there also is no longer a 
prerequisite to the development in various areas the Court 
indicated could be undertaken prior to readjudication.  
Specifically, the areas that need to be resolved are (1) 
whether the veteran and B.B. were ever legally divorced; and, 
if not, (2) who was at fault at the time that they separated 
in 1987.

With regard to the first matter, the Board notes that there 
is no divorce decree of record, and that the veteran's 
admissions during his lifetime regarding his marital status 
since 1987 were inconsistent.  In March 1988 VA counseling 
records, the veteran reported that he was divorced.  However, 
in July 1988, a VA Form 21-686c, Declaration of Status of 
Dependents, was received from the veteran.  In that form, the 
veteran certified that he was married to B.B. at that time, 
but that they did not live together.  In July 1991, the 
veteran submitted VA Form 21-0595d(NR), the veteran indicated 
that the appellant was his wife, but stated that her Social 
Security number was unknown.  He later supplied her Social 
Security number.  Following a May 1993 request for 
information from the veteran, the veteran again certified on 
VA Form 21-0538 that he was married to B.B.  However, 
thereafter, in a November 1994 record pertaining to benefits 
pursuant to Chapter 31, Title 38 United States Code (Chapter 
31), the veteran indicated that he was divorced and 
remarried.  

K.B. maintains that the veteran and B.B. were divorced.  She 
submitted lay statements in which other individuals also 
indicated that they believed the veteran to be divorced.  The 
statements included a statement written by the veteran's 
therapist who related that the veteran insisted that he was 
divorced from the appellant and was married to the appellee.  
She also submitted a letter that was sent to the veteran in 
March 1989.  The letter was from an attorney who stated that 
he was representing B.B. in an action for divorce and 
property settlement.  All attempts to contact this individual 
and his law firm, as well as attempts to locate a divorce 
decree, have thus far been unsuccessful.  

Conversely, B.B., in May 1996 correspondence, stated that 
there was no written agreement or court order of separation 
between herself and the veteran.  She also denied any 
knowledge of a divorce, and indicated that the veteran never 
paid her support monies before or after their separation.  

In order to resolve the question of whether a divorce was 
ever obtained by the veteran or B.B., the RO should undertake 
all necessary action to determine if a divorce decree exists 
in the States of Georgia, Texas, and Delaware.  The RO should 
again attempt to contact the attorney who stated that he was 
representing B.B. in an action for divorce and property 
settlement in order to determine if there is any record that 
a divorce was obtained.  

If no divorce decree is located, the RO should further 
develop the matter of who was at fault when the veteran and 
B.B. separated in 1987.  K.B. maintains that the veteran and 
B.B. separated when the veteran was no longer able to deal 
with the fact that B.B. bore a child (N.B.) who was conceived 
and born while the veteran was stationed abroad.  B.B. 
maintains that the veteran was at fault for the separation 
due to his excessive alcohol use.  In the August 2000 
decision, the Court indicated that field investigation and 
"appropriate testing" should be undertaken.  The Board 
presumes that this testing refers to the question of N.B.'s 
paternity.  The Board notes that the veteran made 
inconsistent statements during his lifetime regarding whether 
he was N.B.'s natural father.  

Thus, the RO should order a field investigation in order to 
determine, if possible, the circumstances regarding her 
separation from the veteran.  In this investigation, the RO 
should attempt to contact not only B.B., but also any other 
individual who may have personal knowledge of the 
circumstances surrounding the separation in question.  

With regard to N.B.'s paternity, the RO should secure the 
veteran's personnel records and should attempt, if possible, 
to ascertain if the veteran was stationed abroad during the 
time period when N.B. was most likely conceived.  It should 
also be determined, if possible, from the personnel records, 
if the veteran took any leave during this time.  The Board is 
cognizant of the fact that certain blood testing may show 
with reasonable certainty the paternity of an individual.  
However, in this case, no blood tests have ever occurred and 
the fact that the veteran is now deceased negates the 
possibly of DNA testing.  Since N.B. is no longer a minor, 
the RO may ask that she submit any evidence, medical or 
otherwise, that she may have of her paternity.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record copies of all the veteran's 
service personnel records.  The claims 
file should clearly reflect each of the 
RO's attempts to obtain this information 
and the corresponding response(s).

2.  The RO should undertake all necessary 
development to determine if a divorce 
decree between the veteran and B.B. 
exists in the States of Georgia, Texas, 
and Delaware.  The RO should again 
attempt to contact the attorney who 
stated that he was representing B.B. in 
an action for divorce and property 
settlement in order to determine if there 
is any record that a divorce was 
obtained.  The claims file should clearly 
reflect each of the RO's attempts to 
obtain this information and the 
corresponding response(s).

3.  If no divorce decree is located, the 
RO should further develop the matter of 
who was at fault when the veteran and 
B.B. separated in 1987.  The RO should 
order a field investigation in order to 
determine, if possible, the circumstances 
regarding her separation from the 
veteran.  In this investigation, the RO 
should attempt to contact not only B.B., 
but also any other individual who may 
have personal knowledge of the 
circumstances surrounding the separation 
in question.  

4.  The RO should contact N.B. and invite 
her to submit any evidence, medical or 
otherwise, that she may have as regards 
her paternity.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  The RO should adjudicate, on the 
merits, the appellant's claim of 
entitlement to recognition as the 
veteran's surviving spouse for VA 
benefits purposes in light of all 
pertinent evidence and legal authority.  
Following any action taken by the RO, the 
appellant and the appellee and their 
respective representatives (if any) 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should all 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.  

The purpose of this REMAND is to afford due process and to 
comply with a decision of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

